Citation Nr: 0917780	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  02-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of allergic contact dermatitis, rated as 0 
percent disabling.  

2.  Evaluation of miliaria rubra, rated as 0 percent 
disabling.   

3.  Evaluation of posttraumatic stress disorder (PTSD) 
currently evaluated as 50 percent disabling.  

4.  Entitlement to individual unemployability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In an October 2004 rating decision, the RO granted service 
connection for miliaria rubra and allergic contact 
dermatitis, assigning noncompensable disability evaluations.  
The Veteran appealed the October 2004 rating decision and in 
March 2006, the Board remanded the case in order to accord 
the Veteran a videoconference hearing.  In a June 2007 
decision, the Board denied the Veteran's claims for 
compensable disability evaluations for his service-connected 
miliaria rubra and allergic contact dermatitis.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court, in a May 2008 Order, vacated 
the Board's June 2007 decision to the extent that it denied 
compensable disability evaluations for the service-connected 
miliaria rubra and allergic contact dermatitis.  The case now 
returns to the Board following the Court's Order.  

In connection with the claims for compensable disability 
evaluations for miliaria rubra and allergic contact 
dermatitis, the Veteran participated in a videoconference 
hearing with the undersigned in December 2006.  A transcript 
of that proceeding has been associated with the Veteran's 
claims file.

During the pendency of the appeal, in a June 2006 rating 
decision, in pertinent part, the RO denied the Veteran an 
increased evaluation for his service-connected PTSD and 
denied entitlement to individual unemployability.  The 
Veteran timely filed a Notice of Disagreement in July 2006.  
The RO issued a Statement of the Case in December 2007 and 
the Veteran timely perfected the appeal by filing a VA Form 9 
in January 2008.  As such, the issues are properly before the 
Board at this time.   

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Upon review of the Joint Motion for Partial Remand, the Board 
finds that the Veteran's claims of entitlement to compensable 
disability evaluations for miliaria rubra and allergic 
contact dermatitis must be remanded to the RO/AMC for 
additional development.  

In the Joint Motion for Partial Remand, the parties 
determined that the Board erred by not obtaining a medical 
examination in compliance with its duty to assist pursuant to 
38 U.S.C. §§ 5103, 3.159 and that the Board's decision was 
insufficient in its reasons and bases.  The Joint Motion 
noted that the Veteran was afforded a VA examination in 
September 2004, however, the examination was provided with 
respect to the Veteran's claims for service connection for 
miliaria rubra and allergic contact dermatitis not his claims 
for increased disability evaluations.  Additionally, the 
parties agreed that VA failed to comply with the duty to 
assist by not providing the Veteran a VA medical examination 
during an active phase of his skin conditions as required by 
Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. 
Derwinski, 2 Vet. App. 675 (1992) (holding that "it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed.").  It was noted that both Bowers and Ardison 
involved recurrent skin conditions that presented in an 
active as well as inactive stage.  The parties specifically 
noted that the Veteran reported that he experienced flare-ups 
during hot weather and that his skin conditions were 
recurrent; however, the VA examinations of record only 
examined the Veteran when his skin conditions were in-active.  
Consequently, in order to comply with the May 2008 Court 
order, the Veteran should be afforded an examination by a 
dermatologist at a time, if possible, when the Veteran's 
service-connected skin conditions are active and at their 
most disabling. 

The Board also finds that the claims for an increased 
evaluation for PTSD, currently evaluated as 50 percent 
disabling, and entitlement to individual unemployability, 
must be remanded.  In the January 2008 VA Form 9, the Veteran 
requested a videoconference hearing with respect to these 
issues.  Videoconference and Travel Board hearings are 
scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  
Accordingly, a remand is required to comply with the 
Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by   38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and consistent with recent case 
law, are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).

2.  Obtain all records pertaining to the 
treatment of the Veteran's allergic 
contact dermatitis and miliaria rubis from 
all VA sources, to include the Beaumont VA 
Outpatient Center, since 2001.  Any 
negative responses should included in the 
claims file.

3.  The Veteran should be scheduled for an 
examination with a dermatologist to 
determine the nature and severity of his 
service-connected miliaria rubra and 
allergic contact dermatitis.  To the 
extent possible, VA should attempt to 
schedule the examination during an active 
stage of the Veteran's skin conditions 
(according to the Veteran usually during 
the summer), particularly since skin 
conditions by their very nature tend to 
have active versus inactive stages.  See 
Ardison, supra.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  All relevant 
evidence in the claims file must be 
reviewed and a thorough clinical 
examination conducted.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.

4.  In regard to the claims of entitlement 
to an increased evaluation for PTSD and 
entitlement to individual unemployability, 
the RO should take appropriate steps in 
order to schedule the Veteran for a 
videoconference hearing with a Veterans 
Law Judge of the Board at the local 
office, in accordance with the request.  
The Veteran should be notified in writing 
of the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims for compensable 
disability evaluations for miliaria rubra 
and allergic contact dermatitis.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




